Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record, alone  or in combination teaches or suggest the claims as presently amended. Specifically, Applicant’s argument of January 26, 2021 are persuasive regarding the teachings U.S. Patent Publication No. 2014/0334924 by McLachlan (hereinafter "McLachlan") cited in the prior office action. Moreover, updated search and consideration fails to reveal prior art which teaches or suggests all of the claim limitations of the pending independent claims as presently amended including: “A computer implemented method of generating compiled intermediate code files adjusted to apply execution control flow verification, comprising: receiving at least one intermediate code file generated by a compiler, the at least one intermediate code file comprising a plurality of routines; adjusting the at least one intermediate code file prior to generation of a respective executable file to be executed by at least one processor, the adjusting comprising: identifying at least one valid execution path leading to execution of at least one critical routine of the plurality of routines, the at least one valid execution path identified by analyzing the at least one intermediate code file describes an order of execution of each preceding routine of the plurality of routines executed prior to execution of the at least one critical routine, the at least one valid execution path is expressed by a hash value calculated, using at least one rolling hash function, for an ordered pattern concatenating a unique identifier assigned to each preceding routine in the order of execution, adding a registration code segment configured to register execution of each executed routine of the plurality of routines in a runtime execution sequence, the registration code segment registers the execution by: appending, upon execution of the respective routine, the unique identifier of the respective routine to an ordered pattern expressing the runtime execution sequence, creating a reduced size ordered pattern expressing the runtime execution, sequence created by applying a sliding window on the ordered pattern, and calculating a hash value for the runtime execution sequence by calculating, using the at least one rolling hash function, a rolling hash value for the reduced size ordered pattern, and adding a flow validation code segment configured to verify the runtime execution sequence against the at least one valid execution path before invocation of the at least one critical routine, the flow validation code segment verifies the runtime execution by verifying a match between the rolling hash value calculated for the runtime execution sequence and the hash value calculated for the at least one valid execution path; and outputting the at least one adjusted intermediate code file; 3 wherein, in runtime, in case the runtime execution sequence updated by the registration code segment does not match the at least one valid execution path, the flow validation code segment causes the at least one processor to initiate at least one predefined action.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642.  The examiner can normally be reached on Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






MJB
5/13/2021

/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191